      Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 1 of 13




                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF ALABAMA



BROADCAST MUSIC,INC.;
BOCEPHUS MUSIC,INC.;                                -    aLr2- SizA1
SONY/ATV SONGS LLC d/b/a
SONY/ATV TREE PUBLISHING;
WARNER-TAMERLANE
PUBLISHING CORP.;ELEKSYLUM
MUSIC,INC.; NO SURRENDER
MUSIC,a division ofPRAXIS
INTERNATIONAL
COMMUNICATIONS,INC.; GROPER
MUSIC;RHYTHM WRANGLER
MUSIC;UNIVERSAL — SONGS OF
POLYGRAM INTERNATIONAL,
INC.;EMI CONSORTIUM SONGS,
INC. d/b/a EMI LONGITUDE MUSIC;
SONGS OF UNIVERSAL,INC.;
UNIVERSAL MUSIC MGB NA LLC
d/b/a UNIVERSAL MUSIC
CAREERS;STEVE O'BRIEN MUSIC;
EMI BLACKWOOD MUSIC,INC.;
LUCKY THUMB MUSIC;NOAH'S
LITTLE BOAT MUSIC;SEA GAYLE
MUSIC LLC d/b/a NEW SONGS OF
SEA GAYLE;ELDOROTTO MUSIC
PUBLISHING;BIG GASSED
HITFIES; SPIRIT MUSIC GROUP
INC. d/b/a SPIRIT OF NASHVILLE
ONE,

                Plaintiffs,

     v.
       Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 2 of 13



MCBRIDE ENTERTAINMENT,LLC
d/b/a THE BUCK WILD SALOON and                                        RECER, ED
DAVID MCBRIDE and SKYLAR
MCBRIDE,each individually                                                JAN -1 A D

                   Defendants.                                      F.YEEIRA
                                                                           li$TR147,1 COURT
                                                                              Df.STRit:T ALA

                                   COMPLAINT

      Plaintiffs, by their attorneys, for their Complaint against Defendants, allege as

follows(on knowledge as to Plaintiffs; otherwise on information and belief):

                          JURISDICTION AND VENUE

      1.    This is a suit for copyright infringement under the United States

Copyright Act of 1976, as amended, 17 U.S.C. Sections 101 et seq. (the "Copyright

Act"). This Court has jurisdiction pursuant to 28 U.S.C. Section 1338(a).

      2.     Venue is proper in this judicial district pursuant to 28 U.S.C. Section

1400(a).

                                   THE PAKIIES

      3.    Plaintiff Broadcast Music,Inc.("BMP),is a corporation organized and

existing under the laws ofthe State of Delaware. BMI's principal place of business

is 7 World Trade Center, 250 Greenwich Street, New York, New York 10007. BMI

has been granted the right to license the public performance rights in nearly 14

million copyrighted musical compositions (the "BMI Repertoire), including those

which are alleged herein to have been infringed.

                                          2
        Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 3 of 13



      4.     The Plaintiffs other than BMI are the owners of the copyrights in the

musical compositions, which are the subject of this lawsuit. All Plaintiffs are joined

pursuant to Fed. R. Civ.P. 17(a)and 19(a).

      5.     Plaintiff Bocephus Music, Inc. is a corporation. This Plaintiff is a

copyright owner of at least one ofthe songs in this matter.

      6.     Plaintiff Sony/ATV Songs LLC is a limited liability company doing

business as Sony/ATV Tree Publishing. This Plaintiff is a copyright owner of at

least one of the songs in this matter.

      7.     Plaintiff Warner-Tamerlane Publishing Corp. is a corporation. This

Plaintiff is a copyright owner of at least one ofthe songs in this matter.

      8.     Plaintiff Eleksylum Music, Inc. is a corporation. This Plaintiff is a

copyright owner of at least one ofthe songs in this matter.

      9.     Plaintiff No Surrender Music, a division of Praxis International

Communications,Inc. is a corporation. This Plaintiff is a copyright owner of at least

one ofthe songs in this matter.

       10.   Plaintiff Groper Music is a sole proprietorship owned by Jerry Jeff

Walker. This Plaintiff is a copyright owner of at least one ofthe songs in this matter.




                                           3
          Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 4 of 13



      11.     Plaintiff Rhythm Wrangler Music is a sole proprietorship owned by

Chri.stopher David Wall. This Plaintiff is a copyright owner of at least one of the

songs in this matter.

      12.     Plaintiff Universal — Songs of Polygram International, Inc. is a

corporation. This Plaintiff is a copyright owner of at least one of the songs in this

matter.

       13.    Plaintiff EME Consortium Songs, Inc. is a corporation doing business

as EME Longitude Music. This Plaintiff is a copyright owner of at least one of the

songs in this matter.

       14.    Plaintiff Universal Music MGB NA LLC is a limited liability company

doing business as. Universal Music Careers. This Plaintiff isca copyright owner of at

least one ofthe songs in this matter.

       15.    Plaintiff Steve O'Brien Music is a sole proprietorship owned by Steve

O'Brien. This Plaintiff is a copyright owner of at least one of the songs in this

matter.

       16.    Plaintiff EMI Blackwood Music Inc. is a corporation. This Plaintiff is

a copyright owner of at least one ofthe songs in this matter.

       17.    Plaintiff Lucky Thumb Music is a sole proprietorship owned by Cory J.

Gierman. This,Plaintiff is a copyright owner of at least one of the songs in this

matter.

                                          4
          Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 5 of 13




       18.     Plaintiff Noah's Little Boat Music is a sole proprietorship owned by

Lee Thomas Miller. This Plaintiff is a copyright owner of at least one of the songs

in this matter.

       19.     Plaintiff Sea Gayle Music LLC is a limited liability company doing

business as New Songs of Sea Gayle. This Plaintiff is a copyright owner of at least

one ofthe songs in this matter.

       20.     Plaintiff Eldorotto Music Publishing is a sole proprietorship owned by

Jarnes Allen Otto. This Plaintiff is a copyright owner of at least one ofthe songs in

this matter.

       21.     Plaintiff Big Gassed Hitties is a sole proprietorship owned by Jamey

Van Johnson. This Plaintiff is a copyright owner of at least one of the songs in this

matter.

       22.     Plaintiff Spirit Music Group Inc. is a corporation doing business as

Spirit of Nashville One. This Plaintiff is a copyright owner of at least one of the

songs in this matter.

       23.     Defendant McBride Entertainment, LLC is a limited liability company

organized and existing under the laws of the state of Alabama which operates,

maintains and controls an establishment known as The Buck Wild Saloon, located at

17695 US Hwy 280 E, Smith Station, AL                  36877, in this district (the

"Establishmenr).

                                           5
       Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 6 of 13



      24.   In connection with the operation of the Establishment, Defendant

McBride Entertainment, LLC publicly performs musical compositions and/or causes

musical compositions to be publicly performed.

      25.   Defendant McBride Entertainment, LLC has a direct financial interest

in the Establishment.

      26.   Defendant David McBride is an officer of Defendant McBride

Entertainment, LLC with responsibility for the operation and management of that

LLC and the Establishment.

      27.   Defendant David McBride has the right and ability to supervise the

activities of McBride Entertainment, LLC and a direct financial interest in that LLC

and the Establishment.

      28.    Defendant Skylar McBride is the owner of Defendant McBride

Entertainment, LLC with responsibility for the operation and management of that

LLC and the Establishment.

      29.    Defendant Skylar McBride has the right and ability to supervise the

activities of McBride Entertainment, LLC and a direct financial interest in that LLC

and the Establishrnent

                  CLAIMS OF COPYRIGHT INFRINGEMENT

      30.    Plaintiffs repeat and reallege each of the allegations contained in

paragraph§ 1 through 29.

                                         6
       Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 7 of 13



      31.    Since May 2016, BMI has reached out to Defendants over fifty (50)

times, by phone, mail and email in an effort to educate Defendants as to their

obligations under the Copyright Act with respect to the necessity of purchasing a

license for the public performance of musical compositions in the BMI Repertoire.

Included in the letters were Cease and Desist Notices, providing Defendants with

formal notice that they must immediately cease all use ofBMI-licensed music in the

Establishment.

      32.    Plaintiffs allege seven (7) claims of willful copyright infringement,

based upon Defendants' unauthorized public performance of musical compositions

from the BMI Repertoire. All ofthe claims for copyright infringementjoined in this

Complaint are governed by the same legal rules and involve similar facts. Joinder of

these claims will promote the convenient administration ofjustice and will avoid a

multiplicity of separate, similar actions against Defendants.

      33.    Annexed to this Complaint as a schedule ,(the "Schedule) and

incorporated herein is a list identifying some of the many musical compositions

whose copyrights were infringed by Defendants.              The Schedule contains

information on the seven(7)claims of copyright infringement at issue in this action.

Each numbered claim has the following eight lines of information (all references to

"Lines" are lines on the Schedule): Line 1 providing the claim number; Line 2

listing the title of the musical composition related to that claim; Line 3 identifying

                                          7
        Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 8 of 13




the writer(s) of the musical composition; Line 4 identifying the publisher(s) of the

musical composition and the plaintiff(s) in this action pursuing the claim at issue;

Line 5 providing the date on which the copyright registration was issued for the

musical composition; Line 6 indicating the copyright registration number(s) for the

musical composition; Line 7 showing the date(s) of infringement; and Line 8

identifying the Establishment where the infringement occurred.

      34.    For each work identified on the Schedule, the person(s) named on Line

3 was the creator ofthat musical composition.

      35.    For each work identified on the Schedule, on or about the date(s)

indicated on Line 5, the publisher(s) named on Line 4 (including any predecessors

in interest), complied in all respects with the requirements of the Copyright Act and

received from the Register of Copyrights Certificates of Registration bearing the

number(s)listed on Line 6.

       36.   For each work identified on the Schedule, on the date(s) listed on Line

7,PlaintiffBMI was(and still is) the licensor of the public performance rights in the

musical composition identified on Line 2.        For each work identified on the

Schedule, on the date(s) listed on Line 7, the Plaintiff(s) listed on Line 4 was (and

still is) the owner of the copyright in the respective musical composition listed on

Line 2.




                                          8
        Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 9 of 13



       37.   For each work identified on the Schedule, on the date(s) listed on Line

7, Defendants publicly performed and/or caused to be publicly performed at the

Establishment the musical composition identified on Line 2 without a license or

permission to do so. Thus, Defendants have committed copyright infringement.

       38.   The specific acts of copyright infringement alleged in the Complaint,

as well as Defendants' entire course of conduct, have caused and are causing

Plaintiffs great and incalculable damage. By continuing to provide unauthorized

public performances of works in the BMI Repertoire at the Establishment,

Defendants threaten to continue committing copyright infringement. Unless this

Court restrains Defendants from committing further acts of eopyright infringement,

Plaintiffs will suffer irreparable injury for which they have no adequate remedy at

law.

        WHEREFORE,Plaintiffs pray that:

       (I)   Defendants, their agents, servants, employees, and all persons acting

under their permission and authority, be enjoined and restrained from infringing, in

any manner, the copyrighted rnusical compositions licensed by BMI, pursuant to 17

U.S.C. Section 502;




                                          9
       Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 10 of 13



      (II) Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C.

Section 504(c); Defendants be ordered to pay costs, including a reasonable

attorney's fee, pursuant to 17 U.S.C. Section 505; and

       UM Plaintiffs have such other and further relief as is just and equitable.



Dated: January     2019



                                           arl P. Pewitt
                                           J I. S P.PEWITT,LLC
                                           2 20th Street North
                                           Suite 925
                                           Birmingham, AL 35203
                                           Tel: 205-874-6686
                                           Email:jim@jamespewitt.com

                                           Attorney(s)for Plaintiffs




                                          10
         Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 11 of 13




                                               Schedule

Line 1   Claim No.                                     1

Line 2   Musical Composition         Bom To Boogie

Line 3   Writer(s)                   Randall Hank Williams Jr. a/k/a Hank Williams Jr.

Line 4   'Publisher Plaintiff(s)     Bocephus Music, Inc.

Line 5   Date(s) of Registration     4/9/87

Line 6    Registration No(s).        PA 323-651

Line 7   Date(s) of Infringement     1/19/18

Line 8    Place of Infringement      The Buck Wild Saloon




Line 1    Claim No.                                    2

Line 2    Musical Composition        Going Where The Lonely Go

Line 3    Writer(s)                  Merle Haggard; Dean Holloway

Line 4    Publisher Plaintiff(s)     Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing

Line 5    Date(s) of Registration    7/11/83

Line 6    Registration No(s).        PA 178-382

Line 7    Date(s) of Infringernent   1/19/18

Line 8    Place of Infringement      The Buck Wild Saloon
         Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 12 of 13



Line 1   Clairri No.                                3

Line 2   Musical Composition       Keep Your Hands To Yourself

Line 3   Writer(s)                 Dan Baird

Line 4   Publisher Plaintifffs)    Warner-Tamerlane Publishing Corp.; Eleksylum Music, Inc.; No Surrender Music, a
                                   division of Praxis International COmMunications, Inc.
Line 5   Date(s) of Registration   10/15/86

Line 6   Registration No(s).       PA 304-742

Line 7   Date(s) of Infringement   1/19/18

Line 8   Place of Infringement     The Buck Wild Saloon




Line 1   Claim No.                                  4

Line 2   Musical Composition       Trashy Women

Line 3   Writer(s)                 Christopher David Wall

Line 4   Publisher Plaintiff(s)    Jerry Jeff Walker, an individual d/b/a Groper Music; Christopher David Wall, an indMdual
                                   d/b/a Rhythm Wrangler Music

Line 5   Date(s) of Registration   10/17/88

Line 6   Registration No(s).       PAu 1 150 124

Line 7   Date(s) of Infringement   1/19/18

Line 8   Place of Infringement     The Buck Wild Saloon




Line 1   Claim No.

Line 2   Musical Composition       Whiskey Ain't Workin' a/k/a The Whiskey Ain't Workin'

Line 3   Writer(s)                 Ronny Scaife; Marty Stuart

Line 4   PublisherPlaintiff(s)     Universal - Songs of Polygram International, Inc.

Line 5   Date(s) of Registration   2/11/91

Line 6   Registration No(s).       PA 505-747

Line 7   Date(s),ofInfringement    1/19/18

Line 8   Place.oftrifringement     The Buck Wild Saloon
         Case 3:19-cv-00026-SRW Document 1 Filed 01/07/19 Page 13 of 13




Line 1   Claim No.                                  6

Line 2   Musical Composition       Rock My World a/k/a Rock My World (Little Country Girl)

Line 3   Writer(s)                 Bill LaBounty; Steve O'Brien

Line 4   Publisher Plaintif(s)     EMI Consortium Songs, Inc. d/b/a EMI Longitude Music; Songs of Universal, Inc.;
                                   Universal Music MGB NA LLC d/bla Universal Music Careers; Steve O'Brien, an individual
                                   d/b/a Steve O'Brien Music

Line 5   Date(s) of Registration   6/22/93

Line 6   Registration No(s).       PA 627-499

Line 7   Date(s) of Infringement   1/19/18

Line 8   Place of Infringernent    The Buck Wild Saloon




Line 1   Claim No.                                   7

Line 2   Musical Composition       In Color

Line 3   Writer(s)                 Jamey Johnson; Lee Thomas Miller a/k/a Lee Thomas; James Otto

Line 4   Publisher Plaintif(s)     EMI Blackwood Music Inc.; Wamer-Tamerlane Publishing Corp.; Cory J. Gierman d/b/a
                                   Lucky. Thurnb Music; Lee Thomas Miller d/b/a Noah's Little Boat Music; Sea Gayle Music
                                   LLC d/b/a New Songs Of Sea Gayle; James Allen Otto dlb/a Eidorotto Music Publishing;
                                   Jamey Van Johnson d/b/a Big Gassed Flitties; Spirit Music Group Inc. d/b/a Spirit Of
                                   Nashville One

Line 5   Date(s) of-Registration   10/16/08               3/11/09

Line 6   Regitratlon No(s).        PA 1-640-759            PA 1-639-958

Line 7   Date(s) of Infringement   1/19/18

Line 8   Place of Infringement     The Buck Wild Saloon
